Case 1:19-cv-03006-NRN Document 1-1 Filed 10/22/19 USDC Colorado Page 1 of 1
RECEIVED 08/06/2019 02:28PM 6365366446     MMARGULIS
                                                                           1 of 1




                                                    ~biodesix~




       Biodesix adds EGFR Uncommon Variants to Biodesi)( lung Reflex®

       To Whom It May Concern,


       In an effort tQ continue providing you with the most actionable, guideline-recommended
       mutation results from blood, we have launched the addition of the EG FR uncommon
       varitlrlts to the   G~neStrat®   genomic test in Biodesix lung Refiex e .


       The EGFR uncommon variants are £GFR I;)(on 18 G719A, G719C, G719Si EGFR Exon 20
       57681, and; EGFR Exol'! 21 L861Q,. which make up about 1.5% ofthe mutations found in
       patients with non-small cell lung cancer and 10% of all EGFR mutations. These mutations
       convey sensitivity tothe FDA-approved targeted therapy, Gilotrif (afatinib), as a front-line
       treatment choice.

       Ordering Siodesix Lung Reflex can expedite time to treatment wIth SWift, actionable
       mutation results. Please reach out to our Customer Care team at 1.866.432,5930 to learn
       more about our lung cancer diagnostic solutions.


       Regards,
       t,., "'''-., {
       '\'"""'ft   vi
       ,I ~)'i -..e.   J



                       1

       David Brunei
       Chief EXe'l;uti\le Officer




                                               EXHIBIT A
